DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over IN 3566DE2013 A (hereinafter “3566”) in combination with Shin et al., Journal of Nanotechnology, 2015 vol. 13, pages 1-11 (hereinafter “Shin”). 3566 teaches the preparation of graphene-collagen composite which appears to be consistent with the graphene-collagen composite of the current invention with a ratio of graphene:collagen of 1:100 to 100:1. 3566 further teaches collagen dispersed in acetic acid to for acetylated collagen into which graphite is added, stirred and subsequently centrifuged in order to obtain a stable colloidal collagen-graphite composite. The present invention differs from 3566 in that the present invention requires a polymeric matrix. Shin teaches, in analogous art, the preparation of polymer nanofibers loaded with non-covalently functionalized graphene via electrospinning whereby the method comprises dispersing graphite in water with the aid of polyvinylpyrrolidone (PVP), followed by configuration, thereby yielding a non-covalent functionalized graphene dispersion. Shin further teaches the dispersion is subsequently mixed with an aqueous polyvinyl alcohol solution and loaded into a syringe to enable electrospinning into fiber structure. Furthermore, 3566 teaches the potential incorporation of such a composite in ultra-capacitors and/or polymer composites. See 3566, page 6. With respect to graphene sheets, the number of sheets present in the graphene is simply be related to the amount of energy used to exfoliate the graphite into smaller graphene sheets in the presence of acetylated collagen solution. In view of Shin, one having an ordinary skill in the art would be motivated to modify 3566 by using a polymer matrix (e.g., PVOH, PVP) to prepare a composite material comprising a graphene, collagen and polymer matrix.  Such modification would be obvious because one would have expected that the use of graphene, collagen as taught by primary would be similarly useful and applicable to the PVP or PVOH taught in Shin. 

Although 3566 in view of Shin does not disclose all the characteristics and properties of the claimed composite material, based on the substantially identical process using substantially identical processes, the Examiner has a reasonable basis to believe that the properties (e.g., tensile strength, zeta potential, diameter and polydispersity) claimed in the present invention is inherent in the composites disclosed by 3566 in view of Shin. Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  See In re Best, 195 USPQ 430 (CCPA 1977); In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995).

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh